Citation Nr: 1815478	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether the reduction of the disability rating for osteoarthritis of the left knee from 30 percent to 10 percent disabling effective August 1, 2012, was proper, to include whether an increased rating is warranted.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder(PTSD).

3. Entitlement to a rating in excess of 10 percent for osteoarthritis of the right elbow.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 31, 2016.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and June 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016. A transcript of the hearing is associated with the file.  

In a March 2017 rating decision, the RO granted entitlement to TDIU beginning on August 31, 2016.  However, the issue of TDIU is inferred as part and parcel of the Veteran's claim for an increased rating for PTSD in this case, as the matter of unemployability is raised by the record. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's application for an increased rating for PTSD, left knee and right elbow was received March 19, 2014.  Therefore, the question of entitlement to TDIU from March 19 to August 31, 2016 remains before the Board on appeal.



FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's osteoarthritis of the left knee has shown actual improvement. 

2. Throughout the rating period on appeal, the Veteran's PTSD has been manifested by disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and occupational and social impairment with reduced reliability and productivity due to such symptoms. 

3. The Veteran's right elbow osteoarthritis causes painful motion of the elbow, but not flexion limited to 90 degrees or less.

4. Prior to August 31, 2016, the Veteran's service-connected disabilities have not been shown to prevent him from obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The reduction of the Veteran's left knee disability rating from 30 percent to 10 percent was not proper, and restoration of the rating is warranted.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes (DC) 5003-5261 (2017)

2. The criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 9411.

3. The criteria for TDIU prior to August 31, 2016 have not been met. 38 U.S.C.    §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Reduction

At the outset, the Board notes that 38 C.F.R. § 3.105 (e) requires the RO to issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefore, and allow 60 days for the presentation of additional evidence to show that payments should continue at the present level.  If a reduction is found to be warranted upon consideration of any additional evidence submitted, a final rating decision will be issued, and compensation will be reduced effective the last day of the month in which a 60-day period from the date of notice of the final action expires.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347-49  (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).

In February 2012, the RO issued a proposed reduction explaining the basis for the rating reduction.  In May 2012, more than 60 days after the proposed reduction, the RO issued a final rating decision and reduced the Veteran's compensation.  The reduction took effect August 1, 2012.  The Board finds that the procedural requirements for notice have been complied with.  The question remaining for consideration is whether there was maintained improvement, as discussed below.

The February 2012 proposed reduction notified the Veteran that the rating for osteoarthritis in the left knee disability would be decreased from 30 percent to 10 percent.  There was no additional evidence relevant to the reduction added to the record.  After the requisite notice, the RO effectuated the reduction in a May 2012 rating decision with a rating of 10 percent for the osteoarthritis of the left knee, effective August 1, 2012.  The Veteran disagrees with the implemented reduction.  For the reasons that follow, the Board grants the Veteran's petition to restore his rating.

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107 (2012).

In determining whether VA is justified in reducing a veteran's disability rating that has continued at the same level for five or more years, the Board is required to establish, by a preponderance of the evidence that a rating reduction is required, based on an examination as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level. 38 C.F.R. § 3.344.  Regardless, in any rating reduction case, the fact-finder must determine whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 420 (1994).  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Id. at 421; see Faust v. West, 13 Vet. App. 342, 349 (2000) (summarizing the requirements that VA must follow in all reduction cases, "regardless of the rating level or the length of time that the rating has been in effect").

The Veteran wrote that his knee disability continues to affect him, because he has to shift weight between his knees, and his other knee is service-connected.  He wrote that he can not sleep as much, kneel to pick things up, or kneel to pray because of pain of being on the floor.  He wrote further that his knee has caused him to fall.  He cannot  get in and out of automobiles, ride a mower, pick up his grandkids, or climb stairs.

The Veteran underwent several VA examinations in regard to his left knee, which confirmed the diagnosis of osteoarthritis.  In September 2010, the Veteran's left knee range of motion showed flexion from 20 to 70 degrees, and extension was limited by 20 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, incoordination after repetitive use, and there was no additional degree of limitation after repetitive use.  The Veteran reported severe flare-ups occurring weekly, lasting 1 to 2 days, which cause him to be unable to use the joint.

At the next VA examination for the Veteran's left knee, in April 2011, flexion was from 0 to 120 degrees and there was normal extension.  There was objective evidence of crepitus and pain on range of motion testing, but the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, incoordination after repetitive use, and there was no additional degree of limitation after repetitive use.  The Veteran again reported flare-ups in his knee weekly, lasting 1 to 2 days, that cause him to be unable to perform chores at home.

The Veteran underwent another VA examination in March 2016, at which his left knee had flexion from 0 to 100 degrees and extension to 0 degrees.  The left knee exhibited evidence of pain on weight bearing, no localized tenderness, and did show objective evidence of crepitus.  The examiner marked that the Veteran reported no flare-ups, but then the examiner indicated that he was unable to discuss the effects of flare-ups without resort to mere speculation and was unable to state whether the examination was consistent or inconsistent with the Veteran's statements regarding functional loss during flare-ups.  

From the above findings, it can be concluded that the Veteran's left knee flexion improved from the first examination to the second, from 70 to 120 degrees.  By the third examination, however, the Veteran's left knee flexion had regressed to 100 degrees.  Thus, a good deal of the "gains" shown at the second examination had not been sustained.  In light of this, and further considering that pain complaints have been consistently reported throughout the rating period, the Board finds that the evidence fails to adequately demonstrate actual, maintained improvement of the left knee.  

As noted above, at times during the rating period, flare-ups have been reported.  
None of the VA examiners estimated the Veteran's loss of range of motion during flare-ups, despite the Veteran reporting flare-ups to examiners.  See DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Indeed, the March 2016 and March 2017 examiners opined it would be pure speculation to estimate functional range of motion loss due to flare-ups and pain.  However, the Board notes that the mere lack of opportunity to observe a flare-up is an insufficient reason to decline to estimate it.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Additionally, the March 2016 examiner opined that it would be mere speculation to estimate the functional impact of pain, weakness, fatigability or incoordination because the examination was not conducted under stated conditions.  Thus, these examinations are incomplete with respect to fully gauging the functional effects of the Veteran's left knee symptoms.  Accordingly, such examinations are not sufficiently probative in showing sustained, actual change in disability or improvement under the ordinary conditions of life and work.

In conclusion, the actions to reduce the ratings are void, and the 30 percent rating for osteoarthritis of the left knee is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio).  Therefore, the Board finds that restoration of the 30 percent rating for the Veteran's service-connected left knee osteoarthritis disability, effective August 1, 2012, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

III. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran is currently service-connected for PTSD rated at 30 percent.  The Veteran contends that an increased rating is warranted.  The Board finds that a 50 percent rating for the period on appeal is warranted.

At the October 2016 hearing, the Veteran and his wife testified to his irritability, arguments, and sleep disturbances.  The Veteran reported dreams, night sweats, road rage, and mood swings; he avoids noise and crowds and is a loner.

In June 2014, the Veteran underwent a psychological examination, at which a VA examinder confirmed the diagnosis of PTSD.  The Veteran showed symptoms of anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  However, he was neatly dressed, oriented, maintained good eye contact and was in no acute distress.  Overall, the examiner opined that the Veteran's symptoms most closely exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Occupationally, the Veteran had been retired since 2001, according to his testimony at an October 2016 hearing, although he also reported to a VA examiner in September 2010 that he retired in 2008.  The Veteran's chronic sleep and mood disturbances would affect his performance but not cause deficiencies in most areas.  

Socially, the Veteran is married and has six children, although his PTSD can cause difficulties relating with his family.  The Veteran's wife reported that he gets angry and is a loner.  He is involved in church but his spirit is not the same, according to Elder R.B.P.

The above-noted evidence is deemed to be consistent with a 50 percent evaluation.  Indeed, the Veteran has been shown to have disturbance of motivation in mood and overall reduced reliability and productivity due to his symptoms.  More importantly, the effect of his symptoms has been to cause difficulty maintaining effective social relationships.  For example, the letter from Edler R.B.P. indicates that the Veteran has been less active with his family and with the church.  Moreover, at the October 2016 hearing it was noted that the Veteran's irritability had impacted his relationship with his family.  It was noted that a daughter had moved out of the house, apparently relating to arguments with the Veteran.

While the Board finds support for a 50 percent evaluation, a rating in excess of that amount is not deemed warranted.  Indeed, despite some strains, the Veteran continues to maintain a relationship with his family and his church.  The letter from Elder R.B.P. indicated that he loved doing things with his grandkids.  There is no showing of deficiencies in most areas, and no indication of disorientation, neglect of personal appearance, or suicidal ideation.  Overall, the disability picture more nearly approximates the 50 percent evaluation, because the Veteran demonstrates occupational and social impairment with disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships.

Accordingly, the Board finds that the preponderance of evidence is in favor of a rating of 50 percent, but not higher, for PTSD for the entire period on appeal.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

Right elbow

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  See 38 C.F.R. § 4.130, Diagnostic Code 5003, Arthritis, degenerative (hypertrophic or osteoarthritis).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of (compensable) limitation of motion, a degenerative arthritis disability shall be rated as follows:  A 20 percent is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups	.  Id.

Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

With respect to disabilities of the elbow, 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213 set forth relevant provisions.  Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  The Veteran is left handed.  Therefore, his left elbow is his major extremity and his right elbow is his minor extremity.

Diagnostic Code 5205 evaluates ankylosis of the elbow.  The medical record does not document any elbow ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.  38 C.F.R. § 4.130.

Diagnostic Code 5254 evaluates elbow flail joint.  The medical record does not document any elbow flail joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.  Id.

Diagnostic Codes 5210, 5211, and 5212 evaluates impairments of the ulna and radius.  The medical record does not document any impairments of the ulna or radius.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.  Id.

Diagnostic Code 5213 evaluates impairment of supination and pronation.  The medical record does not document any impairment of supination and pronation.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5206 evaluates limitation of flexion.  A 10 percent rating is assigned for flexion in either the major or minor extremity limited to 100 degrees.  A 20 percent rating is assigned with flexion in either the major or minor extremity limited to 90 degrees.  A 30 percent rating is assigned for flexion in the major extremity limited to 70 degrees.  Id.

Diagnostic Code 5207 evaluates limitation of extension.  A 10 percent rating is assigned for extension in either the major or minor extremity limited to 60 degrees.  A 20 percent rating is assigned with extension in either the major or minor extremity limited to 75 degrees.  A 30 percent rating is assigned for extension in the major extremity limited to 90 degrees.  Id.

Diagnostic Code 5208 evaluates limitation of flexion and extension.  A 20 percent rating is assigned for flexion limited to 100 degrees and extension limited to 45 degrees.  Id.

Elbow flexion and extension are measured from 0 degrees to 145 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran seeks a rating in excess of 10 percent for his right elbow.  For the reasons below, the Board finds an increase is not warranted.

The Veteran testified at the October 2016 hearing that his right elbow caused pain, limited him to lifting approximately 10 pounds, that the elbow would swell up randomly, and he took Aleve and covered it in hot towels to relieve pain.

The Veteran reported to a VA examination in June 2014 for his osteoarthritis in the right elbow.  The right elbow's flexion was 145 degrees or more, with painful motion at 140 degrees.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran had tenderness to the posterior right elbow with palpation and mild crepitus with active range of motion of the elbow.  He reported pain to the posterior and lateral right elbow with flexion, pronation and supination.  The examiner opined that the Veteran has no pain, weakness, fatigability or incoordination that would significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

The Veteran underwent another VA examination for his elbow in March 2017, which confirmed the diagnosis of osteoarthritis of the right elbow.  The examination occurred during a flare-up, and the Veteran reported increased pain and burning during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The range of motion of the Veteran's right elbow was 0 to 135 degrees and extension was 135 to 0 degrees.  The Veteran demonstrated no additional functional loss or range of motion after three repetitions, nor was there functional loss due to pain.  Thus, the criteria for a higher evaluation have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5206-5208. 

Accordingly, the Board finds that the preponderance of evidence is against a rating in excess of 10 percent for the Veteran's osteoarthritis of the right elbow and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 52-53.

IV. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

TDIU may be assigned where the schedular rating is less than total and it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Medical evaluations are probative to understanding the level of functional impairment; however, the ultimate determination of unemployability is a legal question, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

A claim for increased rating for a service-connected disability includes an inferred claim for TDIU, if the evidence suggests unemployment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court in Rice held that TDIU should be considered only to the extent that the service-connected disability under review limits employability.  See id.  Thus, the Veteran's claim for an increased rating for PTSD included an inferred claim for TDIU based on the effects of his PTSD. See id.

The Veteran has been granted a TDIU effective August 31, 2016, so the Board will consider entitlement prior to that date. 

The rating period on appeal stems from a March 19, 2014 claim.  Prior to the instant decision, the Veteran's rating for PTSD was 30 percent throughout the rating period on appeal (it has now been increased to 50 percent).  As of March 19, 2014, the Veteran also has a 30 percent rating for his left knee disability, 10 percent for his right knee, 10 percent for arthritis of the ankles, and 10 percent for osteoarthritis of the bilateral elbows, in addition to noncompensable disabilities.  The orthopedic disabilities combine for a 50 percent rating.  The Veteran's combined rating is 80 percent as of March 19, 2014.

Thus, throughout the rating period on appeal the Veteran has had a disability rated at 50 percent or more, PTSD or his orthopedic disabilities combined, and a combined rating of 70 percent or more.  Accordingly, he meets the schedular requirements for TDIU throughout the period on appeal.   

A Social Security Administration (SSA) decision in February 2008 found the Veteran disabled for the purpose of disability insurance benefits.  The SSA disability decision was adjudicated based on diabetes, bilateral carpal tunnel syndrome, degenerative joint disease, gout, PTSD, depression and anxiety.  The Veteran was not service-connected for diabetes, bilateral carpal tunnel syndrome, or gout.  Any impairment from those disabilities is not appropriate for TDIU consideration.  Hersey, 2 Vet. App. at 94.

The Veteran served as a Cavalry Scout/Armor Reconnaissance Specialist in the United States Army.  He worked at GA power security in security from June 1997 to June 2001.  He reported that he stopped working because he was unable to perform the physical demands of the job.  The Veteran has not identified his level of education.  

In regard to lay statements in support of TDIU, the Veteran wrote he was unable to hold down gainful employment in a statement received October 2013.  He reported having a lot of pain in his knees and elbows and could not stand for more than 2-3 minutes.  At the October 2016 hearing, the Veteran reported he could not lift anything over 10 pounds.

The Veteran's PTSD causes mood issues, sleep disorder, and reduced occupational productivity, but there is no evidence to suggest the PTSD causes total occupational impairment.  Rather, the Veteran's PTSD causes occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but does not preclude gainful employment.  The June 2014 examiner noted that the Veteran reported no problems with activities of daily living, but that the effects on occupational activities were decreased concentration, poor social interactions, lack of stamina, and decreased strength.  However, as discussed above, the examiner noted the Veteran was neatly dressed, oriented, maintained good eye contact and was in no acute distress.  Overall, the examiner's opinion has significant probative value, as it was offered after a review of the record and following examination of the Veteran.  The Board also notes that the Veteran reported to a September 2010 examiner that he retired due to physical problems completing work arising from his knee disabilities, not PTSD.

With regard to the Veteran's service-connected orthopedic disabilities of osteoarthritis of the left knee, right knee, bilateral ankles, right elbow and left elbow, and a bilateral foot disability, the evidence does not show that the disabilities preclude the Veteran from performing sedentary work.  A September 2010 examiner opined that there would be significant occupational effects on the usual occupation of the Veteran, which was as a security guard.  The examiner opined that the knee disabilities and other diagnoses would cause significant occupational effects on usual occupation such as decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problems with lifting and carrying, difficult reaching, lack of stamina, weakness or fatigue, decreased strength in the lower extremities, pain and disfigurement.  The Board finds this examination probative, as the Veteran's disabilities would preclude physical work and there are documented symptoms of PTSD.  However, the examiner did not indicate that all work would be precluded.  A January 2011 VA examiner opined that the effects of the Veteran's knee disabilities would be decreased mobility, problems lifting/carrying, decreased strength in the lower extremities.  A June 2014 examiner considered the occupational effects of the Veteran's elbow disabilities and stated the occupational effects were causing pain.  The March 2016 examiner opined that the Veteran's left elbow disability would cause a mild impact with lifting objects.  The same examiner in March 2016 opined the Veteran's knee disabilities preclude prolonged walking and standing that exceeds 10 minutes.  These examiners' opinions as to occupational effects of the Veteran's disabilities are probative because they personally examined the Veteran and reviewed the record.

The remaining service-connected noncompensable disabilities of chronic fatigue syndrome, fatigue and a sleep disorder were considered along with the effects of PTSD and there is no evidence the chronic fatigue syndrome causes additional occupational impairment.

The evidence of record shows that Veteran's disabilities would preclude a physical job but does not show that he is incapable of all gainful employment due to service-connected disabilities.  Although he has PTSD and orthopedic disabilities, the evidence does not indicate that he would be unable to perform sedentary or desk-type work with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

When considering the Veteran's education, training, and employment history along with the impact of his service-connected disabilities, the Board finds that the evidence weighs against a finding that the Veteran is unable secure or follow substantially gainful employment.  Therefore, the criteria for TDIU compensation have not been met.  See 38 C.F.R. § 4.16.  


						(CONTINUED ON NEXT PAGE)














ORDER

Entitlement to restoration of a 30 percent disability rating for left knee osteoarthritis is granted, effective August 1, 2012.

Entitlement to a rating of 50 percent for PTSD for the entire period on appeal is granted.

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right elbow is denied.

Entitlement to TDIU for the period prior to August 31, 2016 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


